Exhibit 10.109

CONSENT AND WAIVER

This consent and waiver is given on April 22, 2006 by Castle Creek Technology
Partners LLC (“CC”) to and with regard to Path 1 Network Technologies Inc.
(“Path 1”). CC holds 476,927 shares of Path 1’s Series B 7% Convertible
Preferred Stock (“Series B Preferred Stock”) and 246,154 Path 1 common stock
warrants, acquired pursuant to a Securities Purchase Agreement dated April 26,
2005 among Path 1, CC and others (the “Purchase Agreement”). This consent and
waiver relates to Path 1’s proposed April 2006
revolving-line-of-credit-plus-warrants financing transaction (the “Transaction”)
with Laurus Master Fund, Ltd.

1. CC, on its own behalf and as the holder of a majority of Path 1’s outstanding
Series B Preferred Stock and as the holder of a majority in interest of the
outstanding Registrable Securities (on an as-converted/as-exercised basis, as
defined in the Purchase Agreement), hereby

(a) Consents under Section 10 of Path 1’s Series B Preferred Stock’s certificate
of designations (the “Certificate”) to the consummation of the Transaction and
the issuance of the securities contemplated by the Transaction (including,
without limitation, any shares issued in the future upon exercise of Transaction
warrants). It is understood that, if and to the extent the consummation of the
Transaction and the issuance of the securities require the consent of a majority
of the Series B Preferred Stock pursuant to the Certificate, this consent and
waiver shall constitute such consent.

(b) Waives, pursuant to Section 8.3 of the Purchase Agreement any application of
Section 3.7 of the Purchase Agreement to the Transaction and to the issuance of
the securities contemplated by the Transaction (including, without limitation,
any shares issuable or issued in the future upon exercise of Transaction
warrants (inclusive of the warrants themselves, the “Warrant Shares”)). It is
understood that, if and to the extent the consummation of the Transaction and
the issuance of the securities contemplated by the Transaction (including,
without limitation, any Warrant Shares) require the consent of a majority in
interest of the outstanding Registrable Securities (on an
as-converted/as-exercised basis, as defined in the Purchase Agreement) pursuant
to the Purchase Agreement, this consent and waiver shall constitute such
consent.

(c) Waives and renounces any antidilution adjustments to which CC (or CC’s
assignees) may be entitled pursuant to CC’s Series B Preferred Stock and related
warrants (“Preferred Securities”) to the extent (and only to the extent) that
such antidilution adjustments are or may in the future be triggered by any of:

(i) the consummation of the Transaction and the issuance of the Warrant Shares);

(ii) the extension of the new rights described herein to any of the other
holders of Preferred Securities or other Preferred Stock or warrants;

(iii) the issuance of any new Path 1 securities to any of the other holders of
Preferred Securities pursuant to the terms and conditions hereof; and

(iv) the potential or actual issuance of any new Path 1 securities to any
holders of other Path 1 derivative securities by virtue of any antidilution
adjustments occurring as a result of (i), (ii) or (iii) above.

In the event that a material amendment, modification or supplement is made in or
to a contract with or for the benefit of Laurus (or its assignees) relating to
the Transaction, without CC’s prior written consent, then this antidilution
waiver shall not apply from and after the time of such material amendment,



--------------------------------------------------------------------------------

modification or supplement with regard to any issuance above and beyond
issuances that would have been called for by the Transaction documents as they
stood immediately before such material amendment, modification or supplement.

2. Path 1 shall, unless and until the Certificate is amended to reduce the
Conversion Price of the Series B Preferred Stock to the initial Warrant Shares
exercise price or lower, or until by operation of the Certificate as it stands
the Conversion Price is reduced to the initial Warrant Shares exercise price or
lower, treat (as to CC) the Conversion Price as being the initial Warrant Shares
exercise price in the following manner: when and if CC converts any of its
Series B Preferred Stock in accordance with the Certificate), then, if (i) the
number of new shares of Path 1 Common Stock issued in such conversion is less
than (ii) the number of new shares of Path 1 Common Stock which would have been
issued to CC upon conversion of the same number of shares of Series B Preferred
Stock if the Conversion Price in the Certificate were the initial Warrant Shares
exercise price, then Path 1 shall promptly also issue to CC that exact number of
new shares of Path 1 Common Stock that equals the difference between (i) above
and (ii) above (all subject to adjustments for any stock splits, reverse stock
splits, stock dividends on or recapitalizations of the Series B Preferred
Stock).

3. This consent and waiver shall be governed by and construed in accordance with
California law. This consent and waiver cannot be amended, terminated or waived
except in a writing signed by both parties. Each party represents and warrants
that no promise, inducement or agreement not expressed herein has been made to
it in connection with this instrument. This consent and waiver contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any previous agreement between the parties with regard thereto.
In every other respect, the parties’ previous agreements, including but not
limited to, the Purchase Agreement and the Certificate and a Settlement
Agreement dated February 10, 2006, remain in full force and effect.

4. Each respective other holder of Series B Preferred Stock is, to the extent
set forth in this Section 4, a direct and intended third-party beneficiary of
this consent and waiver. Each respective other holder of Series B Preferred
Stock is entitled, as a third-party beneficiary of this consent and waiver, to
receive all the same benefits of CC under this consent and waiver, as if the
references to CC in this consent and waiver were references to such holder, by
sending a written notice to Path 1 that it wishes to receive the same benefits
as CC and be subject to the same burdens as CC as set forth in this consent and
waiver, as if the references to CC in this consent and waiver were references to
such holder. However, even if a holder does not do so, its rights can
nonetheless be affected by waivers and consents given by CC herein in its
capacity as a majority holder.

5. The parties may disagree as to whether issuance of securities in the
Transaction require consent of a majority of Path 1’s outstanding Series B
Preferred Stock pursuant to Section 10(iii) of the Certificate. The parties
confirm that, notwithstanding the consent and waiver given herein as to the
Transaction, each reserves its rights and respective interpretations under the
Certificate as to the Transaction specifically and also should any similar
situation ever recur. This consent and waiver will not for any purpose be deemed
an admission by either party; provided, however, CC agrees that for the purpose
of determining whether the Stock Payment Condition as defined in the Certificate
(and in Path 1’s 7% Convertible Preferred Stock certificate of designations) has
been met, the Transaction shall be deemed not to have resulted in a Fundamental
Change (as defined therein).

 

- 2 -



--------------------------------------------------------------------------------

PATH 1 NETWORK TECHNOLOGIES INC.

By:

      

Tom Tullie

 

Chief Executive Officer

 

CASTLE CREEK TECHNOLOGY PARTNERS LLC

By:  

Castle Creek Partners, LLC,

Investment Manager

 

By:

        

 

- 3 -